Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert and Cherie Cox appeal the district court’s order dismissing their 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dis*147miss the appeal for the reasons stated by the district court. Cox v. McMahon, No. 2:12-cv-00689-AWA-LRL (E.D.Va. Jan. 10, 14, & 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.